Citation Nr: 1736823	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  16-47 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for Type II diabetes mellitus (diabetes).  

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for a nerve disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service between June 1951 and June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.     

In the decision below, the Board will decide the service connection claims for diabetes and prostate cancer.  The service connection claim for nerve disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2001 rating decision, the AOJ denied a service connection claim for diabetes.  

2.  Evidence received since the October 2001 rating decision relates to unestablished facts necessary to substantiate the service connection claim for diabetes.      

3.  The Veteran was as likely as not exposed to herbicides while serving in Thailand between June 1970 and June 1971.  

4.  The Veteran has diabetes, which is presumed related to service. 

5.  The Veteran has prostate cancer, which is presumed related to service.  


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2016).

3.  Diabetes was incurred during active service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).   

4.  Prostate cancer was incurred during active service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen Service Connection

The Veteran contends that he incurred diabetes during service.  In October 2001, the AOJ denied his original claim.  The October 2001 rating decision became final because the Veteran did not appeal the decision.  38 U.S.C.A. § 7105.  In the final decision, the AOJ considered STRs which were negative for diabetes during service, VA and private treatment records and reports which note the diagnosis of diabetes, a July 2000 VA examination report (which did not address the issue of direct service connection, but did indicate a possible relationship between diabetes and service-connected heart disease), and lay statements from the Veteran asserting that diabetes was secondary to service-connected hypertension.  Based on this evidence, the claim was denied.      
  
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 2015, the Veteran again asserted service connection for diabetes.  Additional evidence has been submitted into the record since the final October 2001 rating decision.  The additional evidence consists of VA treatment records documenting continued treatment for diabetes, and the Veteran's lay assertions that he developed diabetes as the result of herbicide exposure while serving in Thailand in the early 1970s.  This evidence is of course new evidence.  Further, certain of the evidence is material evidence.  In particular, the Board finds the Veteran's lay assertions that his service in Thailand during the Vietnam Conflict - where he claims to have served in close proximity to Vietnam landmass - led to herbicides exposure and then to diabetes.  See 38 C.F.R. § 3.309(e).  This evidence is material inasmuch as it, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim regarding diabetes.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Accordingly, the claim for service connection for diabetes is reopened.  The merits of the claim will be addressed below.  

II.  Merits of the Service Connection Claims

The Veteran asserts that service in Thailand led to herbicides exposure, which then led to the development of diabetes and prostate cancer.  

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If a Veteran was exposed to an herbicide agent during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975), while service on active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307 (d) (2016) are also satisfied.  38 C.F.R. § 3.309 (e) (2016).  In such circumstances, service connection may be granted on a presumptive basis for any disease listed in 38 C.F.R. § 3.309(e).  Diabetes and prostate cancer are listed in 38 C.F.R. § 3.309(e).  
VA has established a procedure for verifying a veteran's exposure to herbicide agents in Thailand during the Vietnam Era.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.5 (herein M21-1); Compensation and Pension Service Bulletin, May 2010.  VA "has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes," as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  The May 2010 Compensation and Pension Service Bulletin further states that "[s]pecial consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases" and that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  Under the procedures outlined in the M21-1, if a Veteran served at certain Royal Thai Air Force bases (RTAFBs) during the Vietnam Era and, pursuant to their duties operated near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, service connection findings are warranted for diabetes and prostate cancer for the following reasons.  First, VA medical evidence dated since January 2002 documents that the Veteran has been diagnosed with and treated for diabetes and prostate cancer.  Second, service personnel records (SPRs) document that the Veteran served between June 1970 and June 1971 at the Udorn RTAFB, which is among the RTAFBs listed in the M21-1.  And third, the evidence of record supports the Veteran's contention that he was exposed to herbicides while serving in Thailand.  Indeed, the evidence indicates that he served near the perimeter of this base, and perhaps near the perimeters of other RTAFBs.  

In lay statements of record, the Veteran detailed the nature of his service in Thailand, indicating that his duties required that he serve near or on other RTAFBs recognized as herbicide-exposed, such as Ubon, Nakhon Phanom, Takhli, Korat, and Don Muang.  He indicated that his duties focusing on communications matters led him to work on, near, and around these facilities as well as at "combat field sites" and on the Vietnamese border where he asserts tactical herbicides had been used.  He stated that "[w]e homebased in Udorn, Thailand -- we had no quarters -- we lived only economy for the first six months I was there -- the only time I went to work -- if I worked in the office.  We had a superior compound on the Air Force base from that point we deploy as needed throughout the whole country."  This evidence indicates that the Veteran was, as likely as not, "near the air base perimeter" of several RTAFBs believed to be herbicide-exposed in the early 1970s.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.5.b; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Moreover, his description of his service in Thailand is corroborated by a citation included with his SPRs.  The citation recognizes the Veteran's meritorious service as the noncommissioned officer in charge of the training and personnel/administration division, Communications Group at Udorn RTAFB.  The citation recognized the Veteran for "[i]dentifying and solving problems in the field of training in all Air Force communications service units in Thailand" (emphasis added).  

In assessing evidence, the Board is tasked with determining its competency and credibility.  The determination of credibility is a finding of fact to be made by the Board in the first instance.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995).  In assessing credibility of evidence, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence submitted, bad character, bias, self-interest, malingering, and desire for monetary gain.  Id.  In assessing credibility, the Board may also consider the Veteran's demeanor when testifying before the Board at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  After determining the competency and credibility of evidence, the Board, as fact finder, must then weigh its probative value.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

In this matter, the Board finds the testimony offered at the June 2017 Board hearing to be both competent and credible.  The evidence is competent because the Veteran is capable of offering evidence regarding where he served with regard to the RTAFBs.  His testimony is credible as well.  The Veteran has been consistent in his statements regarding the way in which he believes he was exposed to herbicides during service.  His assertions are plausible, moreover, given his service during the Vietnam Era, the nature of the tropical terrain around which he worked in Thailand, and the citation he received for "[i]dentifying and solving problems in the field of training in all Air Force communications service units in Thailand" (emphasis added).  Further, the testimony of record must be compared with the absence of evidence indicating that herbicides were not used at the RTAFBs in the early 1970s.  In denying the Veteran's claim, the RO merely noted the absence of evidence showing exposure.  There is no evidence showing that the Veteran was not exposed.  Rather, the M21 supports the notion that he was exposed.  

Considering the foregoing evidence and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties placed him in Thailand, on RTAFBs, and around the perimeters of such bases.  Thus, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 5107(b) (West 2014).  Based on this finding, diabetes and prostate cancer are presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2016).  As no evidence of record indicates that an intercurrent cause led to diabetes and prostate cancer, service connection for diabetes and prostate cancer is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The application to reopen the claim of service connection for diabetes is granted.

Service connection for diabetes is granted.  

Service connection for prostate cancer is granted.  


REMAND

A remand is warranted for the claim for service connection for a nerve disability.  The Veteran claims that a nerve disability is due to service and to his service-connected disability.  He should be provided with a VA compensation examination into his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which are dated in October 2016.  All records/responses must be associated with the electronic claims file.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of any nerve disorder.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  What nerve disorder(s) does the Veteran currently have?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any diagnosed nerve disorder is related to an in-service disease, event, or injury?

(c)  If the answer to (b) is negative, is it at least as likely as not that a diagnosed nerve disorder is proximately due to or the result of a service-connected disability?  The Veteran is currently service-connected for the following disabilities: coronary heart disease associated with hypertension, hypertension, hemorrhoids and now diabetes mellitus and prostate cancer.  

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that any diagnosed nerve disorder is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Any opinion or conclusion reached should be fully explained.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the October 2016 Statements of the Case (SOCs) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


